        Case 1:19-cv-06912-RA-KHP Document 13 Filed 10/30/19 Page 1 of 1

                           LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                            One Penn Plaza • Suite 2527 • New York, New York 10119
                                       T: 212.792-0046 • F: 212.561.7108
                                          E: Joshua@levinepstein.com
                                                                                          October 30, 2019
Via Electronic Filing
The Honorable Judge Ronnie Abrams
U.S. District Court Southern District of New York
40 Foley Square
New York, NY 10007

                Re:     Velasquez v. Lemage Inc.
                        Case No.: 1:19-cv-06912

Dear Honorable Judge Abrams:

       This law firm is counsel to Defendant Lemage Inc., a New York corporation, d/b/a Quartino
Bottega Organica (the “Defendant”) in the above-referenced matter.
         Pursuant to Your Honor’s Individual Motion Practice Rule 1(D), this letter respectfully serves as a
request to adjourn the upcoming Initial Case Conference currently scheduled for Friday, November 1, 2019
at 10:30 a.m. to the morning of: (a) Friday, November 15, 2019; (b) Friday, November 22, 2019; or (c)
Friday, December 6, 2019. This is the second request for an adjournment of the Initial Case Conference.
One prior request was made on September 20, 2019 [See Dckt. No. 9]. This request was granted [See Dckt.
No. 10]. This request is made with Plaintiff’s consent, and would not affect any other scheduled deadlines.

       The reason for the request is that the undersigned has two other conflicting court appearances
scheduled for Friday, November 1, 2019. The first is an Order to Show Cause hearing scheduled at
9:30 a.m. before the Honorable Judge Genine D. Edwards in an action pending in the Supreme
Court of New York, King’s County, captioned Shuman v. Inna Fershteyn dba Law Office of Inna
Fershteyn And Associates, P.C. et al [510605-2015]. The second is an Initial Case Conference
scheduled at 11:30 a.m. before the Honorable Judge Robert M. Levy in an action pending in the
Eastern District of New York, captioned Cervantes Isidoro et al v. Siam SMP Inter, Inc. et al [19-
cv-04054].

        In light of the foregoing, Defendant respectfully request that the Initial Case Conference currently
scheduled for Friday, November 1, 2019 at 10:30 a.m. to the morning of: (a) Friday, November 15, 2019;
(b) Friday, November 22, 2019; or (c) Friday, December 6, 2019..
        Thank you, in advance, for your time and consideration.
                                                              Respectfully submitted,
                                                               LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                               By: /s/ Jason Mizrahi
                                                                  Jason Mizrahi
                                                                  1 Penn Plaza, Suite 2527
                                                                  New York, New York 10119
                                                                  Tel. No.: (212) 792-0048
                                                                  Email: Jason@levinepstein.com
                                                                  Attorneys for Defendant

VIA ECF: All Counsel
